DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/9/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaucher (US 2019/0113742) in view of Chang (US 2021/0263257).
	Regarding claim 1, Gaucher discloses a device for use with a vehicle mounted image acquisition unit (paragraph [56], Gaucher discloses image sensor 3 is mounted on motor vehicle 10, paragraph [57], Gaucher discloses optical conduit 5 is a device for use with image sensor 3), the device comprising:
	a main body including a first side and a second end opposite to the first end (paragraph [57], Gaucher discloses optical conduit 5 is a device that has a main body; paragraph [78], fig.2, Gaucher discloses optical conduit 5 is a device that has a main body), 
wherein the main body further defines:
	an interior cavity extending between the first end and the second end (paragraph [61], fig.1, Gaucher discloses element 5 has a first end 5a and second end 5b for representing an interior cavity; also, paragraph [78], fig.2, Gaucher discloses element 5 is a conical shape with an interior cavity that extends from first end 5a to second end 5b); 
	wherein the first end of the main body is configured to be disposed at or near the vehicle- mounted image acquisition unit (paragraph [61], fig.1, Gaucher discloses element 5 has a first end 5a and second end 5b for representing an interior cavity, wherein paragraph [66], Gaucher discloses that element 5 can have a shape that fits against reflective element 7 in that element 5 has an opening 50 located for allowing light rays to pass through the one end 5a of fig.1 to opening 50 to guide the light to image sensor 3; also, paragraph [78], fig.2, Gaucher discloses element 5 is a conical shape with an interior cavity that extends from first end 5a to second end 5b, and that element 3 is located at or near the vehicle mounted image sensor 3 for guiding light from one end 5a to second end 5b and guide the light onto image sensor 3), the vehicle-mounted image acquisition unit having a field of 10view extending through the interior cavity and through the second end to an outside environment surrounding a vehicle (paragraph [61], fig.1, Gaucher discloses element 5 has a first end 5a and second end 5b for representing an interior cavity, wherein paragraph [66], Gaucher discloses that element 5 can have a shape that fits against reflective element 7 in that element 5 has an opening 50 located for allowing light rays to pass through the one end 5a of fig.1 to opening 50 to guide the light to image sensor 3, wherein the first end 5a is the end that leads to the outside environment surrounding a vehicle and the opening 50 is the end that leads the light onto the image sensor 3 after the light is reflected from element 7 onto element 3 by exiting through opening 50; also, paragraph [78], fig.2, Gaucher discloses element 5 is a conical shape with an interior cavity that extends from first end 5a to second end 5b, and that element 3 is located at or near the vehicle mounted image sensor 3 for guiding light from one end 5a to second end 5b and guide the light onto image sensor 3, wherein the first end 5a is the end that leads to the outside environment surrounding a vehicle and the second end 5b is the end that leads the light onto the image sensor 3).
	Gaucher does not disclose a plurality of apertures therethrough between the first end and the second end.  However, Chang teaches a plurality of apertures therethrough between the first end and the second end (paragraph [73], Chang discloses there can be plurality of apertures in that the diameter of the aperture can be varied, wherein the optical aperture can be the minimum inner hole of the plastic lens barrel or one optical element of the imaging lens assembly, and that each optical element 111 of fig.6 can produce an optical aperture with different aperture diameter, and that plastic lens barrel 13 has two ends with first end that is facing the object side and the second end facing the image sensor side, and, thus permitting the plastic lens barrel to produce a plurality of apertures between the first end and the second end, wherein paragraph [82], Chang discloses that fig.7 is a cross sectional view of a plastic lens barrel 13 of imaging lens assembly in fig.6, and paragraph [83], in fig.6, Chang discloses plastic lens barrel 13 has plurality of optical elements 111).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher and Chang together as a whole for permitting the adjustment of the aperture so as to capture image data of objects with precision.
	Regarding claim 2, Gaucher discloses wherein the main body is substantially cone-shaped such that the main body diverges from the first end toward the second end (paragraph [78], fig.2, Gaucher discloses element 5 is a conical shape with an interior cavity that extends from first end 5a to second end 5b).  
Regarding claim 3, Gaucher does not disclose wherein the plurality of apertures are arranged in a plurality of circumferential rows spaced apart from each other along a length of the main body. However, Chang teaches wherein the plurality of apertures are arranged in a plurality of circumferential rows spaced apart from each other along a length of the main body (paragraph [73], Chang discloses there can be plurality of apertures in that the diameter of the aperture can be varied, wherein the optical aperture can be the minimum inner hole of the plastic lens barrel or one optical element of the imaging lens assembly, and that each optical element 111 of fig.6 can produce an optical aperture with different aperture diameter, and that plastic lens barrel 13 has two ends with first end that is facing the object side and the second end facing the image sensor side, and, thus permitting the plastic lens barrel to produce a plurality of apertures between the first end and the second end, wherein paragraph [82], Chang discloses that fig.7 is a cross sectional view of a plastic lens barrel 13 of imaging lens assembly in fig.6, and paragraph [83], in fig.6, Chang discloses plastic lens barrel 13 has plurality of optical elements 111, and that paragraph [86], in figures 10-11, Chang discloses that plastic lens barrel 13 has a plurality of six inner parallel annular surfaces, wherein fig.10 shows that each annular surface sections is lined up in a stepped manner for ascertaining a plurality of stepped sections disposed between the first end and the second end).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher and Chang together as a whole for permitting the adjustment of the aperture so as to capture image data of objects with precision.
Regarding claim 4, Gaucher does not disclose wherein the main body further includes a plurality of 20stepped sections disposed adjacent to each other.  However, Chang teaches wherein the main body further includes a plurality of 20stepped sections disposed adjacent to each other (paragraph [73], Chang discloses there can be plurality of apertures in that the diameter of the aperture can be varied, wherein the optical aperture can be the minimum inner hole of the plastic lens barrel or one optical element of the imaging lens assembly, and that each optical element 111 of fig.6 can produce an optical aperture with different aperture diameter, and that plastic lens barrel 13 has two ends with first end that is facing the object side and the second end facing the image sensor side, and, thus permitting the plastic lens barrel to produce a plurality of apertures between the first end and the second end, wherein paragraph [82], Chang discloses that fig.7 is a cross sectional view of a plastic lens barrel 13 of imaging lens assembly in fig.6, and paragraph [83], in fig.6, Chang discloses plastic lens barrel 13 has plurality of optical elements 111, and that paragraph [86], in figures 10-11, Chang discloses that plastic lens barrel 13 has a plurality of six inner parallel annular surfaces, wherein fig.10 shows that each annular surface sections is lined up in a stepped manner for ascertaining a plurality of stepped sections disposed between the first end and the second end).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher and Chang together as a whole for permitting the adjustment of the aperture so as to capture image data of objects with precision.
	Regarding claim 5, Gaucher does not disclose wherein the plurality of stepped sections are defined on an inner surface of the main body.  However, Chang teaches wherein the plurality of stepped sections are defined on an inner surface of the main body (paragraph [73], Chang discloses there can be plurality of apertures in that the diameter of the aperture can be varied, wherein the optical aperture can be the minimum inner hole of the plastic lens barrel or one optical element of the imaging lens assembly, and that each optical element 111 of fig.6 can produce an optical aperture with different aperture diameter, and that plastic lens barrel 13 has two ends with first end that is facing the object side and the second end facing the image sensor side, and, thus permitting the plastic lens barrel to produce a plurality of apertures between the first end and the second end, wherein paragraph [82], Chang discloses that fig.7 is a cross sectional view of a plastic lens barrel 13 of imaging lens assembly in fig.6, and paragraph [83], in fig.6, Chang discloses plastic lens barrel 13 has plurality of optical elements 111, and that paragraph [86], in figures 10-11, Chang discloses that plastic lens barrel 13 has a plurality of six inner parallel annular surfaces, wherein fig.10 shows that each annular surface sections is lined up in a stepped manner for ascertaining a plurality of stepped sections disposed between the first end and the second end).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher and Chang together as a whole for permitting the adjustment of the aperture so as to capture image data of objects with precision.
	Regarding claim 8, Gaucher does not disclose wherein each aperture has a circular cross-section.  However, Chang teaches wherein each aperture has a circular cross-section (paragraph [73], Chang discloses there can be plurality of apertures in that the diameter of the aperture can be varied, wherein the optical aperture can be the minimum inner hole of the plastic lens barrel or one optical element of the imaging lens assembly, and that each optical element 111 of fig.6 can produce an optical aperture with different aperture diameter, wherein a diameter of an aperture is obtained by multiplying twice the radius of the circular aperture, and that plastic lens barrel 13 has two ends with first end that is facing the object side and the second end facing the image sensor side, and, thus permitting the plastic lens barrel to produce a plurality of apertures between the first end and the second end, wherein paragraph [82], Chang discloses that fig.7 is a cross sectional view of a plastic lens barrel 13 of imaging lens assembly in fig.6, and paragraph [83], in fig.6, Chang discloses plastic lens barrel 13 has plurality of optical elements 111, and that paragraph [86], in figures 10-11, Chang discloses that plastic lens barrel 13 has a plurality of six inner parallel annular surfaces, wherein fig.10 shows that each annular surface sections is lined up in a stepped manner for ascertaining a plurality of stepped sections disposed between the first end and the second end).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher and Chang together as a whole for permitting the adjustment of the aperture so as to capture image data of objects with precision.
	Regarding claim 10, Gaucher discloses a flow unit configured to generate flow of a fluid within the interior cavity such that the fluid is discharged (paragraph [70], Gaucher discloses a cleaning element 11 that comprises a cleaning liquid spray nozzle 15 for spraying liquid upstream through the scraper 13 to element 5, and paragraph [76], Gaucher discloses that cleaning liquid is sprayed out of nozzle 15 for optionally cleaning parts of image sensor and/or parts nearby the image sensor).  
	Gaucher does not disclose a flow unit configured to generate flow of a fluid within the interior cavity such that the fluid is discharged through the plurality of apertures.  However, Chang discloses a plurality of apertures (paragraph [73], Chang discloses there can be plurality of apertures in that the diameter of the aperture can be varied, wherein the optical aperture can be the minimum inner hole of the plastic lens barrel or one optical element of the imaging lens assembly, and that each optical element 111 of fig.6 can produce an optical aperture with different aperture diameter, and that plastic lens barrel 13 has two ends with first end that is facing the object side and the second end facing the image sensor side, and, thus permitting the plastic lens barrel to produce a plurality of apertures between the first end and the second end, wherein paragraph [82], Chang discloses that fig.7 is a cross sectional view of a plastic lens barrel 13 of imaging lens assembly in fig.6, and paragraph [83], in fig.6, Chang discloses plastic lens barrel 13 has plurality of optical elements 111).  
Since Gaucher discloses “a flow unit configured to generate flow of a fluid within the interior cavity such that the fluid is discharged”, and Chang discloses “a plurality of apertures”, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher and Chang together as a whole for ascertaining the limitation “a flow unit configured to generate flow of a fluid within the interior cavity such that the fluid is discharged through the plurality of apertures” in order to permit clean parts for image capture tasks so as to obtain higher quality images for viewing.   
	Regarding claim 12, Gaucher discloses an image acquisition system for use with a vehicle (paragraph [56], Gaucher discloses image sensor 3 is mounted on motor vehicle 10, paragraph [57], Gaucher discloses optical conduit 5 is a device for use with image sensor 3), the image acquisition system 15comprising:
	an image acquisition unit mounted on the vehicle (paragraph [56], Gaucher discloses image sensor 3 is mounted on motor vehicle 10, paragraph [57], Gaucher discloses optical conduit 5 is a device for use with image sensor 3); and 
a device comprising a main body (paragraph [57], Gaucher discloses optical conduit 5 is a device that has a main body; paragraph [78], fig.2, Gaucher discloses optical conduit 5 is a device that has a main body), the main body including a first end and a second end opposite to the first end (paragraph [57], Gaucher discloses optical conduit 5 is a device that has a main body; paragraph [78], fig.2, Gaucher discloses optical conduit 5 is a device that has a main body), 
wherein the main body further defines: 
an interior cavity extending between the first end and the second end (paragraph [61], fig.1, Gaucher discloses element 5 has a first end 5a and second end 5b for representing an interior cavity; also, paragraph [78], fig.2, Gaucher discloses element 5 is a conical shape with an interior cavity that extends from first end 5a to second end 5b);
wherein the first end of the main body is configured to be disposed at or near the image acquisition unit (paragraph [61], fig.1, Gaucher discloses element 5 has a first end 5a and second end 5b for representing an interior cavity, wherein paragraph [66], Gaucher discloses that element 5 can have a shape that fits against reflective element 7 in that element 5 has an opening 50 located for allowing light rays to pass through the one end 5a of fig.1 to opening 50 to guide the light to image sensor 3; also, paragraph [78], fig.2, Gaucher discloses element 5 is a conical shape with an interior cavity that extends from first end 5a to second end 5b, and that element 3 is located at or near the vehicle mounted image sensor 3 for guiding light from one end 5a to second end 5b and guide the light onto image sensor 3), the image acquisition unit having a field of view extending through the interior cavity and through the second end to an outside environment surrounding the vehicle (paragraph [61], fig.1, Gaucher discloses element 5 has a first end 5a and second end 5b for representing an interior cavity, wherein paragraph [66], Gaucher discloses that element 5 can have a shape that fits against reflective element 7 in that element 5 has an opening 50 located for allowing light rays to pass through the one end 5a of fig.1 to opening 50 to guide the light to image sensor 3, wherein the first end 5a is the end that leads to the outside environment surrounding a vehicle and the opening 50 is the end that leads the light onto the image sensor 3 after the light is reflected from element 7 onto element 3 by exiting through opening 50; also, paragraph [78], fig.2, Gaucher discloses element 5 is a conical shape with an interior cavity that extends from first end 5a to second end 5b, and that element 3 is located at or near the vehicle mounted image sensor 3 for guiding light from one end 5a to second end 5b and guide the light onto image sensor 3, wherein the first end 5a is the end that leads to the outside environment surrounding a vehicle and the second end 5b is the end that leads the light onto the image sensor 3).  
Gaucher does not disclose a plurality of apertures therethrough between the first end and the second end.  However, Chang teaches a plurality of apertures therethrough between the first end and the second end (paragraph [73], Chang discloses there can be plurality of apertures in that the diameter of the aperture can be varied, wherein the optical aperture can be the minimum inner hole of the plastic lens barrel or one optical element of the imaging lens assembly, and that each optical element 111 of fig.6 can produce an optical aperture with different aperture diameter, and that plastic lens barrel 13 has two ends with first end that is facing the object side and the second end facing the image sensor side, and, thus permitting the plastic lens barrel to produce a plurality of apertures between the first end and the second end, wherein paragraph [82], Chang discloses that fig.7 is a cross sectional view of a plastic lens barrel 13 of imaging lens assembly in fig.6, and paragraph [83], in fig.6, Chang discloses plastic lens barrel 13 has plurality of optical elements 111).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher and Chang together as a whole for permitting the adjustment of the aperture so as to capture image data of objects with precision.
Regarding claim 13, Gaucher discloses wherein the image acquisition unit comprises at least one of cameras, sensors, image sensors, optical sensors, laser sensors and scanners (paragraph [56], Gaucher discloses image sensor 3 is mounted on motor vehicle 10, paragraph [57], Gaucher discloses optical conduit 5 is a device for use with image sensor 3).  
Regarding claim 14, Gaucher discloses wherein the main body is substantially cone-shaped such that the main body diverges from the first end toward the second end (paragraph [78], fig.2, Gaucher discloses element 5 is a conical shape with an interior cavity that extends from first end 5a to second end 5b).  
Regarding claim 15, Gaucher does not disclose wherein the plurality of apertures are arranged in a plurality of circumferential rows spaced apart from each other along a length of the main body. However, Chang teaches wherein the plurality of apertures are arranged in a plurality of circumferential rows spaced apart from each other along a length of the main body (paragraph [73], Chang discloses there can be plurality of apertures in that the diameter of the aperture can be varied, wherein the optical aperture can be the minimum inner hole of the plastic lens barrel or one optical element of the imaging lens assembly, and that each optical element 111 of fig.6 can produce an optical aperture with different aperture diameter, and that plastic lens barrel 13 has two ends with first end that is facing the object side and the second end facing the image sensor side, and, thus permitting the plastic lens barrel to produce a plurality of apertures between the first end and the second end, wherein paragraph [82], Chang discloses that fig.7 is a cross sectional view of a plastic lens barrel 13 of imaging lens assembly in fig.6, and paragraph [83], in fig.6, Chang discloses plastic lens barrel 13 has plurality of optical elements 111, and that paragraph [86], in figures 10-11, Chang discloses that plastic lens barrel 13 has a plurality of six inner parallel annular surfaces, wherein fig.10 shows that each annular surface sections is lined up in a stepped manner for ascertaining a plurality of stepped sections disposed between the first end and the second end).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher and Chang together as a whole for permitting the adjustment of the aperture so as to capture image data of objects with precision.
Regarding claim 16, Gaucher does not disclose wherein the main body further includes a plurality of 20stepped sections disposed adjacent to each other.  However, Chang teaches wherein the main body further includes a plurality of 20stepped sections disposed adjacent to each other (paragraph [73], Chang discloses there can be plurality of apertures in that the diameter of the aperture can be varied, wherein the optical aperture can be the minimum inner hole of the plastic lens barrel or one optical element of the imaging lens assembly, and that each optical element 111 of fig.6 can produce an optical aperture with different aperture diameter, and that plastic lens barrel 13 has two ends with first end that is facing the object side and the second end facing the image sensor side, and, thus permitting the plastic lens barrel to produce a plurality of apertures between the first end and the second end, wherein paragraph [82], Chang discloses that fig.7 is a cross sectional view of a plastic lens barrel 13 of imaging lens assembly in fig.6, and paragraph [83], in fig.6, Chang discloses plastic lens barrel 13 has plurality of optical elements 111, and that paragraph [86], in figures 10-11, Chang discloses that plastic lens barrel 13 has a plurality of six inner parallel annular surfaces, wherein fig.10 shows that each annular surface sections is lined up in a stepped manner for ascertaining a plurality of stepped sections disposed between the first end and the second end).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher and Chang together as a whole for permitting the adjustment of the aperture so as to capture image data of objects with precision.
	Regarding claim 20, Gaucher discloses a device for use with a vehicle-mounted image acquisition unit (paragraph [56], Gaucher discloses image sensor 3 is mounted on motor vehicle 10, paragraph [57], Gaucher discloses optical conduit 5 is a device for use with image sensor 3), the device comprising: 
a main body including a first end (paragraph [57], Gaucher discloses optical conduit 5 is a device that has a main body; paragraph [78], fig.2, Gaucher discloses optical conduit 5 is a device that has a main body), a second end opposite to the first end (paragraph [57], Gaucher discloses optical conduit 5 is a device that has a main body; paragraph [78], fig.2, Gaucher discloses optical conduit 5 is a device that has a main body), 
wherein the main body further defines: 
an interior cavity extending between the first end and the second end (paragraph [61], fig.1, Gaucher discloses element 5 has a first end 5a and second end 5b for representing an interior cavity; also, paragraph [78], fig.2, Gaucher discloses element 5 is a conical shape with an interior cavity that extends from first end 5a to second end 5b);
wherein the first end of the main body is configured to be secured to the vehicle-mounted image acquisition unit (paragraph [61], fig.1, Gaucher discloses element 5 has a first end 5a and second end 5b for representing an interior cavity, wherein paragraph [66], Gaucher discloses that element 5 can have a shape that fits against reflective element 7 in that element 5 has an opening 50 located for allowing light rays to pass through the one end 5a of fig.1 to opening 50 to guide the light to image sensor 3; also, paragraph [78], fig.2, Gaucher discloses element 5 is a conical shape with an interior cavity that extends from first end 5a to second end 5b, and that element 3 is located at or near the vehicle mounted image sensor 3 for guiding light from one end 5a to second end 5b and guide the light onto image sensor 3), the vehicle-mounted image acquisition unit having a field of view extending through the interior cavity and through the second end to an outside environment surrounding a vehicle (paragraph [61], fig.1, Gaucher discloses element 5 has a first end 5a and second end 5b for representing an interior cavity, wherein paragraph [66], Gaucher discloses that element 5 can have a shape that fits against reflective element 7 in that element 5 has an opening 50 located for allowing light rays to pass through the one end 5a of fig.1 to opening 50 to guide the light to image sensor 3, wherein the first end 5a is the end that leads to the outside environment surrounding a vehicle and the opening 50 is the end that leads the light onto the image sensor 3 after the light is reflected from element 7 onto element 3 by exiting through opening 50; also, paragraph [78], fig.2, Gaucher discloses element 5 is a conical shape with an interior cavity that extends from first end 5a to second end 5b, and that element 3 is located at or near the vehicle mounted image sensor 3 for guiding light from one end 5a to second end 5b and guide the light onto image sensor 3, wherein the first end 5a is the end that leads to the outside environment surrounding a vehicle and the second end 5b is the end that leads the light onto the image sensor 3).
Gaucher does not disclose a main body including a first end, a second end opposite to the first end and a plurality of stepped sections disposed between the first end and the second end, and a plurality of apertures therethrough between the first end and the second end.  However, Chang teaches a main body including a first end (paragraph [73], Chang discloses there can be plurality of apertures in that the diameter of the aperture can be varied, wherein the optical aperture can be the minimum inner hole of the plastic lens barrel or one optical element of the imaging lens assembly, and that each optical element 111 of fig.6 can produce an optical aperture with different aperture diameter, and that plastic lens barrel 13 has two ends with first end that is facing the object side and the second end facing the image sensor side, and, thus permitting the plastic lens barrel to produce a plurality of apertures between the first end and the second end, wherein paragraph [82], Chang discloses that fig.7 is a cross sectional view of a plastic lens barrel 13 of imaging lens assembly in fig.6, and paragraph [83], in fig.6, Chang discloses plastic lens barrel 13 has plurality of optical elements 111), a second end opposite to the first end and a plurality of stepped sections disposed between the first end and the second end (paragraph [73], Chang discloses there can be plurality of apertures in that the diameter of the aperture can be varied, wherein the optical aperture can be the minimum inner hole of the plastic lens barrel or one optical element of the imaging lens assembly, and that each optical element 111 of fig.6 can produce an optical aperture with different aperture diameter, and that plastic lens barrel 13 has two ends with first end that is facing the object side and the second end facing the image sensor side, and, thus permitting the plastic lens barrel to produce a plurality of apertures between the first end and the second end, wherein paragraph [82], Chang discloses that fig.7 is a cross sectional view of a plastic lens barrel 13 of imaging lens assembly in fig.6, and paragraph [83], in fig.6, Chang discloses plastic lens barrel 13 has plurality of optical elements 111, and that paragraph [86], in figures 10-11, Chang discloses that plastic lens barrel 13 has a plurality of six inner parallel annular surfaces, wherein fig.10 shows that each annular surface sections is lined up in a stepped manner for ascertaining a plurality of stepped sections disposed between the first end and the second end), and a plurality of apertures therethrough between the first end and the second end (paragraph [73], Chang discloses there can be plurality of apertures in that the diameter of the aperture can be varied, wherein the optical aperture can be the minimum inner hole of the plastic lens barrel or one optical element of the imaging lens assembly, and that each optical element 111 of fig.6 can produce an optical aperture with different aperture diameter, and that plastic lens barrel 13 has two ends with first end that is facing the object side and the second end facing the image sensor side, and, thus permitting the plastic lens barrel to produce a plurality of apertures between the first end and the second end, wherein paragraph [82], Chang discloses that fig.7 is a cross sectional view of a plastic lens barrel 13 of imaging lens assembly in fig.6, and paragraph [83], in fig.6, Chang discloses plastic lens barrel 13 has plurality of optical elements 111).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher and Chang together as a whole for permitting the adjustment of the aperture so as to capture image data of objects with precision.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaucher (US 2019/0113742) and Chang (US 2021/0263257) in view of Yokota (US 5,136,326).
Regarding claim 7, Gaucher and Chang do not disclose wherein at least one aperture from the plurality of 30apertures is cone-shaped along its length.  However, Yokota teaches wherein at least one aperture from the plurality of 30apertures is cone-shaped along its length (col.2, ln.59-61, Yokota discloses implementing a cone shaped aperture).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher, Chang and Yokota together as a whole for permitting the coned shaped aperture to conform to the shape of the imaging apparatus as needed in order to permit precise capture of image data.
Regarding claim 18, Gaucher and Chang do not disclose wherein at least one aperture from the plurality of 30apertures is cone-shaped along its length.  However, Yokota teaches wherein at least one aperture from the plurality of 30apertures is cone-shaped along its length (col.2, ln.59-61, Yokota discloses implementing a cone shaped aperture).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher, Chang and Yokota together as a whole for permitting the coned shaped aperture to conform to the shape of the imaging apparatus as needed in order to permit precise capture of image data.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gaucher (US 2019/0113742) and Chang (US 2021/0263257) in view of Wang (US 2019/0381952).
Regarding claim 9, Gaucher and Chang do not disclose wherein the first end of the main body is secured to the vehicle-mounted image acquisition unit by at least one of adhesive, fasteners and a ring mount.  However, Wang teaches wherein the first end of the main body is secured to the vehicle-mounted image acquisition unit by at least one of adhesive, fasteners and a ring mount (paragraph [17], Wang discloses implementing a circular ring of adhesive 28 for attaching or adhesively bonding the lens barrel flange 26a at the inner surface 20a of the camera housing portion 20, and paragraph [18], Wang discloses that image acquisition unit or imager 24 is located on PCB 22, and that more adhesives 30 are utilized for further securing the lens barrel so as to align the lens barrel to the imager 24, thus Wang discloses securing the first end of the main body of the lens barrel to the image acquisition unit or the imager 24 located on PCB 22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher, Chang and Wang together as a whole for permitting the securing of the image acquisition unit with the other devices and attachments in order to provide a stable positioning during image capture so as to produce accurate images.
Regarding claim 19, Gaucher and Chang do not disclose wherein the first end of the main body is secured to the vehicle-mounted image acquisition unit by at least one of adhesive, fasteners and a ring mount.  However, Wang teaches wherein the first end of the main body is secured to the vehicle-mounted image acquisition unit by at least one of adhesive, fasteners and a ring mount (paragraph [17], Wang discloses implementing a circular ring of adhesive 28 for attaching or adhesively bonding the lens barrel flange 26a at the inner surface 20a of the camera housing portion 20, and paragraph [18], Wang discloses that image acquisition unit or imager 24 is located on PCB 22, and that more adhesives 30 are utilized for further securing the lens barrel so as to align the lens barrel to the imager 24, thus Wang discloses securing the first end of the main body of the lens barrel to the image acquisition unit or the imager 24 located on PCB 22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher, Chang and Wang together as a whole for permitting the securing of the image acquisition unit with the other devices and attachments in order to provide a stable positioning during image capture so as to produce accurate images.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gaucher (US 2019/0113742) and Chang (US 2021/0263257) in view of Park (US 2019/0196133).
Regarding claim 11, Gaucher and Chang do not disclose wherein the main body comprises a material including at least one of glass-filled nylon, nylon 66, polycarbonate (PC), acrylonitrile butadiene styrene (ABS) and polycarbonate-acrylonitrile butadiene styrene (PC-ABS).  However, Park teaches wherein the main body comprises a material including at least one of glass-filled nylon, nylon 66, polycarbonate (PC), acrylonitrile butadiene styrene (ABS) and polycarbonate-acrylonitrile butadiene styrene (paragraph [23], Park discloses that lens barrel (main body) is made of polycarbonate).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher, Chang and Park together as a whole for utilizing durable material like polycarbonate so as to prevent destruction and deterioration from outdoor weather conditions during outdoor image capture tasks.

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488